Appeal from a judgment of the County Court of Albany County, rendered January 5, 1976, upon a verdict convicting defendant of the crime of manslaughter in the second degree. The only issues raised on this appeal are (1) whether defendant made a knowing and intelligent waiver of his rights against self-incrimination; (2) whether the police questioned defendant after he had requested counsel; and (3) whether his confession was voluntary and the product of a rational intellect and a free will. We must affirm. The record supports the factual findings of the trial court upon the motion to suppress that at no time had the defendant requested an attorney be present to represent him prior to police interrogation after his voluntary surrender and that his oral and written statements were freely and voluntarily made subsequent to proper Miranda warnings. All of the issues raised by the defendant turn largely upon questions of credibility and we find no reason to disturb the factual determinations made against him since they are supported by proof beyond a reasonable doubt (People v Yukl, 25 NY2d 585, 588; People v Middleton, 50 AD2d 1040). Judgment affirmed. Sweeney, J. P., Kane, Mahoney, Main and Mikoll, JJ., concur.